Name: Commission Regulation (EC) NoÃ 498/2008 of 4Ã June 2008 amending Regulation (EC) NoÃ 1580/2007 as regards the trigger levels for additional duties on tomatoes, apricots, lemons, plums, peaches, including nectarines, pears and table grapes
 Type: Regulation
 Subject Matter: EU finance;  plant product;  tariff policy
 Date Published: nan

 5.6.2008 EN Official Journal of the European Union L 146/7 COMMISSION REGULATION (EC) No 498/2008 of 4 June 2008 amending Regulation (EC) No 1580/2007 as regards the trigger levels for additional duties on tomatoes, apricots, lemons, plums, peaches, including nectarines, pears and table grapes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1182/2007 of 26 September 2007 laying down specific rules as regards the fruit and vegetable sector, amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96 (1), and in particular Article 35(4) and Article 42 thereof, Whereas: (1) Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (2) provides for surveillance of imports of the products listed in Annex XVII thereto. That surveillance is to be carried out in accordance with the rules laid down in Article 308d of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3). (2) For the purposes of Article 5(4) of the Agreement on Agriculture (4) concluded during the Uruguay Round of multilateral trade negotiations and in the light of the latest data available for 2005, 2006 and 2007, the trigger levels for additional duties of tomatoes, apricots, lemons, plums, peaches, including nectarines, pears and table grapes should be adjusted. (3) As a result, Regulation (EC) No 1580/2007 should be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Annex XVII to Regulation (EC) No 1580/2007 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 June 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 273, 17.10.2007, p. 1. (2) OJ L 350, 31.12.2007, p. 1. Regulation as last amended by Regulation (EC) No 352/2008 (OJ L 109, 19.4.2008, p. 9). (3) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 214/2007 (OJ L 62, 1.3.2007, p. 6). (4) OJ L 336, 23.12.1994, p. 22. ANNEX ANNEX XVII ADDITIONAL IMPORT DUTIES: TITLE IV, CHAPTER II, SECTION 2 Without prejudice to the rules governing the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only. The scope of the additional duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Serial No CN code Description Trigger period Trigger level (tonnes) 78.0015 0702 00 00 Tomatoes 1 October to 31 May 638 044 78.0020 1 June to 30 September 181 614 78.0065 0707 00 05 Cucumbers 1 May to 31 October 70 873 78.0075 1 November to 30 April 46 491 78.0085 0709 90 80 Artichokes 1 November to 30 June 19 799 78.0100 0709 90 70 Courgettes 1 January to 31 December 117 360 78.0110 0805 10 20 Oranges 1 December to 31 May 454 253 78.0120 0805 20 10 Clementines 1 November to end of February 606 155 78.0130 0805 20 30 0805 20 50 0805 20 70 0805 20 90 Mandarins (including tangerines and satsumas); wilkings and similar citrus hybrids 1 November to end of February 104 626 78.0155 0805 50 10 Lemons 1 June to 31 December 335 545 78.0160 1 January to 31 May 64 453 78.0170 0806 10 10 Table grapes 21 July to 20 November 89 754 78.0175 0808 10 80 Apples 1 January to 31 August 886 383 78.0180 1 September to 31 December 81 237 78.0220 0808 20 50 Pears 1 January to 30 April 257 029 78.0235 1 July to 31 December 37 083 78.0250 0809 10 00 Apricots 1 June to 31 July 4 199 78.0265 0809 20 95 Cherries, other than sour cherries 21 May to 10 August 151 059 78.0270 0809 30 Peaches, including nectarines 11 June to 30 September 39 144 78.0280 0809 40 05 Plums 11 June to 30 September 7 658